Hoch, J.
(concurring specially): The court opinion rests the decision on the grounds that some of the earlier cases cited held that elective city court officers are not township officers, and that “at this late date it appears wise to a majority of this court not to disturb the present practice of nominating and electing the officials of the Kansas City court for four-year terms.” Personally, I would prefer to meet the instant issue squarely on its merits.
While the statutes involving the establishment of city courts have had a more or less devious history, and it may be difficult to harmonize various statements found in the decisions which deal with them, the question before us boils down to a simple one, in my opinion. The. pertinent provision of G. S. 1935, 20-2101, here involved, reads as follows:
“That in all cities of the first class in the state of Kansas now having or hereafter acquiring a population of more than 117,000 shall be a judicial township, and in such township there shall be established a city court which shall be composed of two divisions,” etc.
Under the provisions of section 20-2105, the term of the judges of such courts is fixed at four years; and a like term is prescribed for clerks and marshals of such courts under the provisions of sections 20-2107 and 20-2109, respectively.
Two provisions of the constitution are principally involved. Section 2 of article 4 provides:
“All county and township officers shall hold their offices for a term of two years.” (Italics ours.)
Section 1 of article 3 provides:
“The judicial power of this state shall be vested in a supreme court, district courts, probate courts, justices of the peace and such other courts, inferior to the supreme court, as may be provided by law.” (Italics ours.)
That the legislature has broad power to establish courts, inferior to the supreme court, is not denied. The question here is whether the provision for. four-year terms contravenes the constitutional provision, supra, which fixes the terms of “township officers” at two *773years. If they are in fact “township officers” within the meaning of the constitution, then the four-year provision is clearly invalid.
The principal ground advanced for calling them “township officers” is that section 20-2101 provides that there shall be “a judicial township” in every city having a population of more than 117,000, and that “in such township” there shall be a “city court.”
There is no such thing as a “judicial township” known to the constitution. It is a term used solely in this statute and in no place in the statute other than as quoted above is the. term employed. By no provision of the statute is this “jhdicial township” clothed with the characteristics or attributes of a “township” as that term is used in the constitution or in the statutes generally. The legislature had ample power under the constitutional provision, supra, to establish this city court, The law should not be invalidated simply because the legislature stuck into this statute the manufactured term “judicial township.” In my opinion the term, which is nowhere defined or given substantial meaning, should be treated simply as surplus-age. To do so is in line with the well-established principle of upholding rather than striking down a statute where it is possible, within reason and without violating clear provisions, to do so. In this case the framers might just as well have said that in each city covered by the act there should be “a judicial district,” or a “judicial community” or a “judicial municipality,” or a judicial whatnot, and that “in such district” a city court should be established. Or—and far better—used no such term of any kind, and simply established the court as they had power to do.
Attention is called to the fact that the salaries are paid out of the general fund of the county. It is also true that all fees are to be turned into the county treasury. (G. S. 1935, 20-2119.) Such provisions are not unique, but are contained in various statutes whose validity has been unsuccessfully attacked. Similar provisions are contained in the statutes under which the city courts of Atchison, Leavenworth, Topeka and Wichita were'established and are maintained. (G. S. 1941 Supp. 20-1507, 20-1809; G. S. 1935, 20-1518, 20-1820, 20-1910, 20-1926, 20-2015 and 20-2019.)
It should also be noted that not only do all fees go to the county, which in turn pays the salaries of the court officials, but that the court exercises a county-wide jurisdiction. (G. S. 1935, 20-2103.)
I shall not here discuss the broad question of special acts, as distinguished from general acts, nor the proper classification of the *774statutes under which the Kansas City court is maintained. As to the cities in which such courts -may be established, the act is general in form. It is at least not burdened with numerous conditions precedent to its applicability such as have made ridiculous various special acts disguised as “general” acts and which have been stricken down by this court. The pertinent part of the first section of the act, which defines the cities wherein the court is-to be established, was last amended by chapter 172 of the Laws of 1933, and now reads as follows:
“That in all cities of the first class in the 'state of Kansas now having or hereafter acquiring a population of more than 117,000 [there] shall be a judicial township, and in such township there shall be established a city court,” etc. (G. S. 1935, 20-2101.)
Thus the only condition stated in the act as requisite to establishment of a city court under this statute is that the city have a population of more than 117,000.
Some observations on this subject of general and special legislation .were made by the writer, in a recent case, and without extending this comment by repetition I venture merely to call attention to what was there said. (Higgins v. Johnson County Comm’rs, 153 Kan. 560, at-page 566, 112 P. 2d 128.)